PER CURIAM.
We granted review of Kaplan v. State, 681 So.2d 1166 (Fla. 5th DCA 1996), based upon express and direct conflict with other decisions of this Court and courts in this state. *145See Art. V, § 3(b)(3), Fla. Const. However, after closer examination of the cases, we have determined that there is no express and direct conflict. Jurisdiction was therefore improvidently granted and the petition for review is accordingly dismissed.
It is so ordered.
KOGAN, C.J., and OVERTON, SHAW, GRIMES, HARDING, WELLS and ANSTEAD, JJ„ concur.